816 F.2d 671Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanely Thomas EUBANKS, Plaintiff-Appellant,v.Donald J. BECKWITH, Deputy Warden, Catawba Work ReleaseCenter;  Edwin Burch, Superintendent, Catawba WorkRelease Center, Defendants-Appellees.
No. 87-6516.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided April 13, 1987.

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Stanley Thomas Eubanks, appellant pro se.
Gerald Frederick Smith, South Carolina Department of Corrections, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Eubanks v. Beckwith, C/A No. 3:85-2757 (D.S.C., Dec. 19, 1986).


2
AFFIRMED.